Judge Lewis
concurring.
While I feel bound by the decision in Starnes to concur, I do not believe the result we reach in this case nurtures good practice. Accordingly, I urge the Supreme Court to reconsider this issue.
Allowing a party to obtain issuance of a summons, make no effort at service, and then obtain a subsequent alias and pluries summons and thereby additional months, makes a mockery of the statutes of limitation. This is true whether the delay be due to negligent .over*170sight or counsel’s tactics. In the present case, defendants were served four years and seven months after their alleged negligent acts. Plaintiffs, in effect, tacked on over a year and a half to the original statute of limitations.
This behavior should not be condoned. I would require some reasonable effort at service be made by one of the statutory methods in order to keep a summons viable. Only when such reasonable effort is shown, should an alias and pluries summons be deemed acceptable to extend the time for service. If no effort at service has been undertaken, the summons should expire.